DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, “a training object an a label” should be corrected to read – a training object and a label --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2015/034855) in view of Finkelstein et al., (US Pub. 2018/0260680).
Regarding claim 1, Gruber discloses a computer-implemented method for processing a user spoken utterance, the method being executable by an electronic device, the method comprising:
receiving, by the electronic device from a user, an indication of the user spoken utterance (Fig. 8, step 802, [0243] receiving user’s speech input); 
generating, by the electronic device, a text representation hypothesis based on the user spoken utterance ([0230][0246] generating text based on the speech input by speech-to-text module); 
processing, by the electronic device, using a first trained scenario model and a second trained scenario model, the text representation hypothesis to generate a first scenario hypothesis and a second scenario hypothesis, respectively ([0222]-[0238][0245]-[0250] parsing the text string and identifying domain keywords; processing natural language input using ontology which can be a hierarchical structure containing a plurality of domain/action of intent. ‘domain/action of intent’ is indicative of “scenario model”);
the first trained scenario model and the second trained scenario model having been trained using at least partially different corpus of texts ([0222]-[0238] each domain has at least partially different nodes; FIG. 7C can include an example of restaurant reservation domain 762 and an example of reminder domain 764 within ontology 760);
analyzing, by the electronic device, using a [Machine Learning Algorithm (MLA)], the first scenario hypothesis and the second scenario hypothesis to determine a winning scenario having a higher confidence score ([0230]-[0252] “FIG. 8, at block 808, a first probability that the first candidate substring corresponds to a first actionable command and a second probability that the second candidate substring corresponds to a second actionable command can be determined In some examples, each candidate substring can be analyzed to determine a probability that it corresponds to a valid, actionable command. … to verify the accuracy of a particular parse and/or to compare the likelihoods of different parses resulting in different candidate substrings”);
based on the winning scenario, determining by an associated one of the first trained scenario model and the second trained scenario model, an action to be executed by the electronic device ([0230]-[0238] the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) can be selected; [0006][0252][0265]  “Probabilities can be determined for each of the candidate substrings indicating whether they are likely to correspond to actionable commands”); 
executing, by the electronic device, the action ([0239] generating a response (i.e., an output to the user, or the completion of a task) to fulfill the user's intent).
Gruber does not explicitly teach, however Finkelstein does explicitly teach including the bracketed limitation:
analyzing, by the electronic device, using a [Machine Learning Algorithm (MLA)], the first scenario hypothesis and the second scenario hypothesis to determine a winning scenario having a higher confidence score (Figs. 5, 24, and 25, and [0091][0095][0103][0223][0224] machine learning based parsers; [0146][0148][0180]-[0191] first and second resolvers are utilized by intent handler and parsers).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of speech recognition as taught by Gruber with adapting Machine Learning Algorithm as taught by Finkelstein to provide intelligent assistant devices and corresponding methods for interacting with a user in proactive, unobtrusive, prompt, and pleasant manners. (Finkelstein, [0045])
Regarding claim 2, Gruber in view of Finkelstein discloses the method of claim 1, and Gruber further discloses:
wherein the first trained scenario model and the second scenario models are part of a plurality of trained scenario models, each one of the plurality of trained scenario models having been trained using at least partially different corpus of text ([0222]-[0238] each domain has at least partially different nodes; FIG. 7C can include an example of restaurant reservation domain 762 and an example of reminder domain 764 within ontology 760).
Regarding claim 3, Gruber in view of Finkelstein discloses the method of claim 2, and Gruber further discloses:
wherein the at least partially different corpus of text have been selected based on an intent of an associated one of the plurality of trained scenario models ([0222]-[0238][0245]-[0250] parsing the text string and identifying domain keywords; processing natural language input using ontology which can be a hierarchical structure containing a plurality of domain/action of intent).
Regarding claim 4, Gruber in view of Finkelstein discloses the method of claim 1, and Gruber further discloses:
wherein the processing the text representation hypothesis to generate the first scenario hypothesis and the second scenario hypothesis is executed without triggering the electronic device to execute the action ([0222]-[0238][0245]-[0250] parsing the text string and identifying domain keywords).
Regarding claim 5, Gruber in view of Finkelstein discloses the method of claim 4, and Gruber further discloses:
wherein the processing the text representation hypothesis to generate the first scenario hypothesis and the second scenario hypothesis is executed by sending the text representation hypothesis to the first trained model scenario model and the second trained scenario model, and receiving the first scenario hypothesis and the second scenario hypothesis in response thereto ([0222]-[0238][0245]-[0250] processing natural language input using ontology which can be a hierarchical structure containing a plurality of domain/action of intent. ‘domain/action of intent’ is indicative of “scenario model”).
Regarding claim 6, Gruber in view of Finkelstein discloses the method of claim 5, and Gruber further discloses:
wherein the receiving a given one of the first scenario hypothesis and the second scenario hypothesis comprises receiving one of: an answer-based response; a commit response; and a postponed response ([0037][0239][0240] providing verbal answer responses).
Regarding claim 7, Gruber in view of Finkelstein discloses the method of claim 6, and Gruber further discloses:
wherein in response to the winning scenario being associated with the answer-based response, the executing the action comprises providing the answer-based response to the user ([0258][0259] producing a high likelihood of being able to resolve candidate substring into an actionable command).
Regarding claim 8, Gruber in view of Finkelstein discloses the method of claim 7, and Gruber further discloses:
wherein the providing the answer-based response comprises at least one of providing an audio representative of the answer-based response and a graphical representation of the answer-based response ([0037][0239][0240] providing verbal answer responses).
Regarding claim 9, Gruber in view of Finkelstein discloses the method of claim 6, and Gruber further discloses:
wherein in response to the winning scenario being associated with the one of the commit response and the postponed response, the determining the action comprises re-sending the text representation hypothesis to an associated one of the first trained scenario model and the second trained scenario model.
Regarding claim 10, Gruber in view of Finkelstein discloses the method of claim 6, and Gruber further discloses:
wherein response to the winning scenario being associated with the one of the commit response and the postponed response, the determining the action comprises sending an associated one of the first scenario hypothesis and the second scenario hypothesis that is the winning scenario to an associated one of the first trained scenario model and the second trained scenario model (Finkelstein, [0047][0078][0107][0131][0180] a commitment for carrying out the intention may be generated).
Regarding claim 11, Gruber in view of Finkelstein discloses the method of claim 10, and Finkelstein further discloses:
wherein the executing the action comprises triggering an application executable by the electronic device (Finkelstein, [0047][0107][0131][0144][0180] executing a commitment).
Regarding claim 12, Gruber in view of Finkelstein discloses the method of claim 11, and Finkelstein further discloses:
providing to the user an indication of the action to be executed by the application (Finkelstein, [0180] establishing a commitment that broadcasts a warning to a device).
Regarding claim 13, Gruber in view of Finkelstein discloses the method of claim 12, and Finkelstein further discloses:
wherein the application is configured to execute a side electronic service (Finkelstein, Fig. 17, [0293] executing computing devices 162 via a network).
Regarding claim 14, Gruber in view of Finkelstein discloses the method of claim 13, and Finkelstein further discloses:
wherein the application is configured to trigger operation of an external electronic device (Finkelstein, [0075][0079] triggering devices).
Regarding claim 15, Gruber in view of Finkelstein discloses the method of claim 14, and Finkelstein further discloses:
wherein the executing the action is executed in response to the user providing a confirmation of the action (Finkelstein, [0308] an intelligent assistant device may be … providing a streamlined confirmation process).

Regarding claim 16, Gruber in view of Finkelstein discloses the method of claim 1, and Finkelstein further discloses:
wherein the MLA is a classifier (Finkelstein, [0108] “the feeder parser 80 may provide the user intent 84 and the surface form 88 of the user input 82 to a user intent confidence classifier 230”; [0114] “the feeder parser may be provided to the machine learning-based parser 90 to enhance its training set”).
Regarding claim 17, Gruber in view of Finkelstein discloses the method of claim 1, and Finkelstein further discloses:
training the MLA (Finkelstein, [0033][0134]-[0142] FIGS. 31A, 31B, and 31C are a flow chart of a method for training a machine learning-based parser).
Regarding claim 20, claim 20 is a corresponding system claim to a method claim 1. Therefore, claim 20 is rejected using the same rationale as applied to claim 1 above.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub. 2015/034855) in view of Finkelstein et al., (US Pub. 2018/0260680) and further in view of Huber et al., (US Pub. 2020/0257943).
Regarding claim 18, Gruber in view of Finkelstein discloses the method of claim 16. Gruber in view of does not explicitly teach, however Huber does explicitly teach:
wherein training the MLA comprises:
generating a training set including a training object [and] a label; the training object including a training scenario; the label including a suitability parameter for each of the first trained scenario model and the second scenario model, the suitability parameter indicative of the suitability of a respective one of the first trained scenario model and the second scenario model for handling the training scenario (Huber, [0170] “a neural network (e.g., a single layer neural network) may be trained based on the input predictions and output labels on a wide range of IFPs.”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of speech recognition as taught by Gruber with adapting Machine Learning Algorithm as taught by Finkelstein to improve the output of the overall system and prediction accuracy, recall, and precision (Huber, [0010])
Regarding claim 19, Gruber in view of Finkelstein discloses the method of claim 17. Gruber in view of does not explicitly teach, however Huber does explicitly teach:
wherein the method further comprises receiving an indication of the label from a human assessor (Huber, [0170] labeling by human participants).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659